UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51889 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 766 Shrewsbury Avenue, Tinton Falls, New Jersey (Address of Principal Executive Offices) (Zip Code) (732) 389-8722 (Registrant’s Telephone Number, Including Area Code) 1250 Highway 35 South, Middletown, New Jersey, 07748 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 5, 2012, there were 7,983,778 shares of the registrant’s common stock, no par value, outstanding. COMMUNITY PARTNERS BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) at September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations (unaudited) for the three months and nine months ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (unaudited) for the three months and nine months ended September 30, 2012 and 2011 5 Consolidated Statements of Shareholders’ Equity (unaudited) for the nine months ended September 30, 2012 and 2011 6 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2012 and 2011 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 PART II. OTHER INFORMATION Item 6. Exhibits 61 SIGNATURES 62 PART I.FINANCIAL INFORMATION Item 1.Financial Statements COMMUNITY PARTNERS BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in bank Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value of $16,010 and $13,222 at September 30, 2012 and December 31, 2011, respectively) Restricted investments, at cost Loans Allowance for loan losses ) ) Net loans Other real estate owned Bank-owned life insurance Premises and equipment, net Accrued interest receivable Goodwill Other intangible assets, net of accumulated amortization of $1,800 and $1,675 at September 30, 2012 and December 31, 2011, respectively Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Accrued interest payable 65 Long-term debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 6,500,000 shares authorized; Preferred stock, Series B, none issued or outstanding - - Preferred stock, Series C, $12,000,000 liquidation preference; 12,000 shares authorized; 12,000 issued and outstanding at September 30, 2012, and December 31, 2011, respectively Common stock, no par value; 25,000,000 shares authorized; 7,981,783 and 7,942,218 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Retained earnings Accumulated other comprehensive income Total Shareholders' Equity TOTAL LIABILITIES and SHAREHOLDERS’ EQUITY $ $ See notes to the unaudited consolidated financial statements. 3 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Nine Months Ended September 30, 2012 and 2011 (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME: Loans, including fees $ Securities: Taxable Tax-exempt 92 Federal funds sold and interest bearing deposits 15 31 57 77 Total Interest Income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase 26 28 81 91 Borrowings Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME: Total other-than-temporary impairment losses ) - ) - Less: Portion included in other comprehensive income (pre tax) - - 5 - Net other-than-temporary impairment charges to earnings ) - ) - Service fees on deposit accounts Other loan fees Earnings from investment in life insurance 92 Net realized gain on sale of securities - - Net gain on sale of SBA loans - 20 Other income Total Non-Interest Income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy and equipment Professional Insurance 84 99 FDIC insurance and assessments Advertising 75 60 Data processing Outside services fees Amortization of identifiable intangibles 39 47 OREO expenses, OREO impairments and sales, net 43 Loan workout expenses 5 85 Other operating Total Non-Interest Expenses Income before Income Taxes INCOME TAX EXPENSE Net Income Preferred stock dividend and discount accretion ) Net income available to common shareholders $ EARNINGSPER COMMON SHARE: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See notes to the unaudited consolidated financial statements. 4 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three and Nine Months Ended September 30, 2012 and 2011 (in thousands) Three Months Ended September 30, Net income $ $ Other comprehensive income (loss): Reclassification adjustment for gains on sales of securities recognized in income, net of deferred income tax 2012: $0; 2011 $130 - ) Unrealized holdings gains on securities available for sale, net of deferred income tax 2012: $99; net of deferred tax benefit 2011: ($9) 5 Unrealized loss on securities for which a portion of the impairment has been recognized in income, net of deferred income tax benefit 2012: $13; 2011: $0 ) - Reclassification adjustment for other-than-temporary credit losses on securities included in net income, net deferred income tax 2012: $13; 2011: $0 19 - Other comprehensive income (loss) ) Total comprehensive income $ $ Nine Months Ended September 30, Net income $ $ Other comprehensive income: Reclassification adjustment for gains on sales of securities recognized in income, net of deferred income tax 2012: $0; 2011 $130 - ) Unrealized holdings gains on securities available for sale, net of deferred income tax 2012: $162; net of deferred tax benefit 2011: ($83) Unrealized loss on securities for which a portion of the impairment has been recognized in income, net of deferred income tax benefit 2012: $34; 2011: $0 ) - Reclassification adjustment for other-than-temporary credit losses on securities included in net income, net deferred income tax 2012 : $32; 2011: $0 48 - Other comprehensive income 80 Total comprehensive income $ $ See notes to the unaudited consolidated financial statements. 5 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) For the Nine Months Ended September 30, 2012 and 2011 (dollar amounts in thousands) Common Stock Accumulated Preferred Stock Outstanding shares Amount Retained Earnings Other Comprehensive Income Total Shareholders’ Equity Balance, January 1, 2012 $ Net income - Other comprehensive income - Dividends on preferred stock, Series C - - - ) - ) Options exercised - - - Restricted stock awards - forfeiture - ) (8 ) - - (8 ) Tax-benefit-exercised non-qualified stock options - - 12 - - 12 Employee stock purchase program - 35 - - 35 Stock option compensation expense - Balance, September 30, 2012 $ Balance January 1, 2011 $ Net income - Other comprehensive income - 80 80 Preferred stock, Series C issued - Preferred stock, Series C issuance costs - - - ) - ) Redemption of preferred stock, Series A ) - ) Dividends on preferred stock, Series C - - - ) - ) Dividends on preferred stock, Series A - - - ) - ) Preferred stock, Series A discount accretion - - ) - - Options exercised - - - Tax-benefit-exercised non-qualified stock options - - 34 - - 34 Employee stock purchase program - 18 - - 18 Stock option compensation expense - Balance, September 30, 2011 $ See notes to the unaudited consolidated financial statements 6 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2012 and 2011 Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Intangible amortization Net amortization of securities premiums and discounts Earnings from investment in life insurance ) ) Net realized loss (gain) on sale of other real estate owned ) Other-than-temporary impairment on securities available-for-sale 80 - Impairment on property held for sale - Impairment on other real estate owned Stock option and awards compensation expense Net realized gain on securities available-for-sale - ) Gain from sale of SBA loans ) ) (Increase) decrease in assets: Accrued interest receivable ) Other assets ) 74 (Decrease) increase in liabilities: Accrued interest payable ) ) Other liabilities 10 Net cash provided by operating activities Cash flows from investing activities: Purchase of securities available-for-sale ) ) Purchase of securities held-to-maturity ) ) Proceeds from repayments, calls and maturities of securities available-for-sale Proceeds from repayments, calls and maturities of securities held to maturity Proceeds from the sale of securities available-for-sale - Proceeds from sale of SBA loans Purchase of restricted investments ) ) Netincrease in loans ) ) Purchases of premises and equipment ) ) Improvements on other real estate owned ) ) Proceeds from sale of other real estate owned Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in deposits Net increase in securities sold under agreements to repurchase Proceeds from issuance of preferred stock, Series C - Preferred stock, Series C, issuance costs - ) Redemption of preferred stock, Series A - ) Cash dividends paid on preferred stocks ) ) Proceeds from employee stock purchase plan 35 18 Proceeds from exercise of stock options Tax benefit of options exercised 12 34 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents - ending $ $ Supplementary cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary schedule of non-cash activities: Other real estate acquired in settlement of loans $ $ See notes to the unaudited consolidated financial statements. 7 COMMUNITY PARTNERS BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of Community Partners Bancorp (the “Company” or “Community Partners”), a bank holding company, and its wholly-owned subsidiary, Two River Community Bank (“Two River” or the “Bank”), and Two River’s wholly-owned subsidiaries, TRCB Investment Corporation, TRCB Holdings One LLC, TRCB Holdings Two LLC, TRCB Holdings Three LLC, TRCB Holdings Four LLC, TRCB Holdings Five LLC, TRCB Holdings Six LLC and wholly-owned trust, Two River Community Bank Employer’s Trust. All inter-company balances and transactions have been eliminated in the consolidated financial statements. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), including the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for full year financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Operating results for the three and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ended December 31, 2012. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December31, 2011 included in the Community Partners Annual Report on Form 10-K filed with the SEC on March 30, 2012 (the “2011 Form 10-K”). For a description of the Company’s significant accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements in the 2011 Form 10-K. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of September 30, 2012 for items that should potentially be recognized or disclosed in these consolidated financial statements. Certain amounts in the Consolidated Statements of Operations for the three and nine months ended September 30, 2011 have been reclassified to conform to the presentation used in the Consolidated Statement of Operations for the three and nine months ended September 30, 2012. These reclassifications had no effect on net income. NOTE 2 – NEW ACCOUNTING STANDARDS ASU 2011-04; This ASU amends FASB ASC Topic 820, Fair Value Measurements,to bring U.S. GAAP for fair value measurements in line with International Accounting Standards. The ASU clarifies existing guidance for items such as: the application of the highest and best use concept to non-financial assets and liabilities; the application of fair value measurement to financial instruments classified in a reporting entity’s stockholder’s equity; and disclosure requirements regarding quantitative information about unobservable inputs used in the fair value measurements of level 3 assets. The ASU also creates an exception to Topic 820 for entities which carry financial instruments within a portfolio or group, under which the entity is now permitted to base the price used for fair valuation upon a price that would be received to sell the net asset position or transfer a net liability position in an orderly transaction. The ASU also allows for the application of premiums and discounts in a fair value measurement if the financial instrument is categorized in level 2 or 3 of the fair value hierarchy. Lastly, the ASU contains new disclosure requirements regarding fair value amounts categorized as level 3 in the fair value hierarchy such as: disclosure of the valuation process used; effects of and relationships between unobservable inputs; usage of nonfinancial assets for purposes other than their highest and best use when that is the basis of the disclosed fair value; and categorization by level of items disclosed at fair value, but not measured at fair value for financial statement purposes. For public entities, this ASU is effective for interim and annual periods beginning after December 15, 2011. The adoption of this ASU did not have a material impact on our financial position or results of operation and resulted in expanded fair value disclosures. ASU 2011-05; The provisions of this ASU amend FASB ASC Topic 220, Comprehensive Income,to facilitate the continued alignment of U.S. GAAP with International Accounting Standards. The ASU prohibits the presentation of the components of comprehensive income in the statement of stockholder’s equity. Reporting entities are allowed to present either: a statement of comprehensive income, which reports both net income and other comprehensive income; or separate, but consecutive, statements of net income and other comprehensive income. Under previous GAAP, all 3 presentations were acceptable. Regardless of the presentation selected, the Reporting Entity is required to present all reclassifications between other comprehensive and net income on the face of the new statement or statements. The provisions of this ASU are effective for fiscal years and interim periods beginning after December 31, 2011 for public entities. The adoption of this ASU did not have a material impact on our financial position or results of operation and resulted in the Consolidated Statements of Comprehensive Income. 8 NOTE 2 – NEW ACCOUNTING STANDARDS (Continued) ASU 2011-08; In September, 2011, the FASB issued ASU 2011-08, Testing Goodwill for Impairment. The purpose of this ASU is to simplify how entities test goodwill for impairment by adding a new first step to the pre-existing goodwill impairment test under ASC Topic 350, Intangibles – Goodwill and Other. This amendment gives the entity the option to first assess a variety of qualitative factors such as economic conditions, cash flows, and competition to determine whether it was more likely than not that the fair value of goodwill has fallen below its carrying value. If the entity determines that it is not likely that the fair value has fallen below its carrying value, then the entity will not have to complete the original two-step test under Topic 350. The amendments in this ASU are effective for impairment tests performed for fiscal years beginning after December 15, 2011. The Company’s adoption of this ASU did not have an impact on its consolidated financial statements. ASU 2011-12; In December, 2011, the FASB issued ASU 2011-12, Deferral of the Effective Date to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update 2011-05. In response to stakeholder concerns regarding the operational ramifications of the presentation of these reclassifications for current and previous years, the FASB has deferred the implementation date of this provision to allow time for further consideration. The requirement in ASU 2011-05, Presentation of Comprehensive Income, for the presentation of a combined statement of comprehensive income or separate, but consecutive, statements of net income and other comprehensive income is still effective for fiscal years and interim periods beginning after December 15, 2011 for public companies. The implementation of ASU 2011-12 is not expected to have a material impact on our financial position or results of operation. NOTE 3 – GOODWILL The Company’s goodwill was recognized in connection with the acquisition of The Town Bank (“Town Bank”) in April 2006. GAAP requires that goodwill be tested for impairment annually or more frequently if impairment indicators arise utilizing a two-step methodology. Step one requires the Company to determine the fair value of the reporting unit and compare it to the carrying value, including goodwill, of such reporting unit. The reporting unit was determined to be our community banking operations, which is our only operating segment. If the fair value of the reporting unit exceeds the carrying value, goodwill is not impaired. If the carrying value exceeds fair value, there is an indication of impairment and the second step is performed to determine the amount of impairment, if any. The second step compares the fair value of the reporting unit to the aggregate fair values of its individual assets, liabilities and identified intangibles. The Company performed its annual step one goodwill impairment analysis as of September 30, 2012, and uses the fair value of the reporting unit based on the income approach and market approach. The income approach uses a dividend discount analysis. This approach calculates cash flows based on anticipated financial results assuming a change of control transaction. This change of control assumes that an acquirer will achieve an expected base level of earnings, achieve integration cost savings and incur certain transaction costs (including such items as legal and financial advisors fees, contract cancellations, severance and employment obligations, and other transaction costs). The present value of all excess cash flows generated by the Company (above the minimum tangible capital ratio) plus the present value of a terminal sale value is calculated to arrive at the fair value for the income approach. The market approach is used to calculate the fair value of a company by calculating median earnings and book value pricing multiples for recent actual acquisitions of companies of similar size and performance and then applying these multiples to our community banking reporting unit. No company or transaction in the analysis is identical to our community banking reporting unit and, accordingly, the results of the analysis are only indicative of comparable value. This technique uses historical data to create a current pricing level and is thus a trailing indicator. Results of the market approach need to be understood in this context, especially in periods of rapid price change and market uncertainty. The Company applied the market valuation approach to our then current stock price adjusted by an appropriate control premium and also to a peer group adjusted by an appropriate control premium. Based on the results of the step one goodwill impairment analysis, the Company determined that there was no impairment on the current goodwill balance of $18,109,000. NOTE 4 – EARNINGS PER COMMON SHARE Basic earnings per common share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding excluding restricted stock awards outstanding during the period.Diluted earnings per common share reflects additional shares of common stock that would have been outstanding if dilutive potential shares of common stock had been issued relating to outstanding stock options, warrants and restricted stock awards.Potential shares of common stock issuable upon the exercise of stock options and warrants are determined using the treasury stock method. All 2011 share and per share data has been retroactively adjusted to reflect the 3% stock dividend declared on November 10, 2011 and payable on December 30, 2011 to shareholders of record as of December 13, 2011. 9 NOTE 4 – EARNINGS PER COMMON SHARE (Continued) The following table sets forth the computations of basic and diluted earnings per common share: Three Months Ended September 30, Nine Months Ended September 30, (dollars in thousands, except per share data) Net income $ Preferred stock dividend and discount accretion ) Net income applicable to common shareholders $ Weighted average common shares outstanding Effect of dilutive securities, stock options and warrants Weighted average common shares outstanding used to calculate diluted earnings per share 8,122,187 8,032,985 Basic earnings per common share $ Diluted earnings per common share $ Dilutive securities in the table above exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. Stock options and warrants that had no intrinsic value because their effect would be anti-dilutive and therefore would not be included in the diluted earnings per common share calculation were 335,005 for both the three and nine month periods ended September 30, 2012, as compared to 340,826 for both the three and nine month periods ended September 30, 2011, respectively. 10 NOTE 5 – SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s securities are summarized as follows: Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value September 30, 2012: Securities available for sale: U.S. Government agency securities $ $ - $ - $ - $ Municipal securities 64 - - U.S. Government-sponsored enterprises (“GSE”) – Residential mortgage-backed securities - (2 ) Collateralized residential mortgage obligations - (2 ) Corporate debt securities, primarily financial institutions 45 ) Community Reinvestment Act (“CRA”) mutual fund - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (4 ) $ GSE – Residential mortgage-backed securities 13 - - Collateralized residential mortgage obligations - - (1 ) Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ 11 NOTE 5 – SECURITIES (Continued) Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value December 31, 2011: Securities available for sale: U.S. Government agency securities $ $ 8 $ - $ - $ Municipal securities 46 - - GSE – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations - - Corporate debt securities, primarily financial institutions - ) CRA mutual fund 63 - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (2 ) $ Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ The amortized cost and fair value of the Company’s debt securities at September 30, 2012, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity Amortized Cost Fair Value Amortized Cost Fair Value (in thousands) Due in one year or less $ - $ - $ $ Due in one year through five years Due in five years through ten years Due after ten years GSE – Residential mortgage-backed securities Collateralized residential mortgage obligations $ The Company had no securities sales during the three and nine months ended September 30, 2012 as compared to nine securities sales totaling $4,048,000 and recorded a gross realized gain of $324,000 from these sales for the same period in 2011. Certain of the Company’s GSE residential mortgage-backed securities and collateralized residential mortgage obligations, totaling $26,866,000 and $27,412,000 at September 30, 2012 and December 31, 2011, respectively, were pledged as collateral to secure securities sold under agreements to repurchase and public deposits as required or permitted by law. 12 NOTE 5 – SECURITIES (Continued) The tables below indicate the length of time individual securities have been in a continuous unrealized loss position at September 30, 2012 and December 31, 2011: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses September 30, 2012: (in thousands) GSE – Residential mortgage-backed securities $ - $ - $ $ (2 ) $ $ (2 ) Collateralized residential mortgage obligations (3 ) - - (3 ) Municipal securities (4 ) - - (4 ) Corporate debt securities, primarily financial institutions - - ) ) Total Temporarily Impaired Securities $ $ (7 ) $ $ ) $ $ ) Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses December 31, 2011: (in thousands) Municipal securities $ $ (2 ) $ - $ - $ $ (2 ) GSE – Residential mortgage-backed securities ) - - ) Corporate debt securities, primarily financial institutions ) ) ) Total Temporarily Impaired Securities $ $ ) $ $ ) $ $ ) The Company had 11 securities in an unrealized loss position at September 30, 2012. In management’s opinion, the unrealized losses in municipal securities, collateralized residential mortgage obligations and GSE residential mortgage-backed securities reflect changes in interest rates subsequent to the acquisition of specific securities. The unrealized loss for corporate debt securities also reflects a widening of spreads due to the liquidity and credit concerns in the financial markets. The Company does not intend to sell these debt securities prior to recovery and it is more likely than not that the Company will not have to sell these debt securities prior to recovery. Included in corporate debt securities are four individual trust preferred securities issued by large financial institutions with Moody’s ratings from Baa1 to Ba2. These single issue securities are from large money center banks. Any decline in fair value is due in large part to changes in market credit spreads and rating agency downgrades. As of September 30, 2012, all of these securities are current with their scheduled interest payments and are expected to continue to perform in accordance with their respective contractual terms and conditions. As such, management concluded that these securities were not other-than-temporarily impaired as of September 30, 2012. There can be no assurance that future deterioration in the cash flow of these securities or the credit quality of the financial institutions could require the recognition of other-than-temporary impairment charges in the future. 13 NOTE 5 – SECURITIES (Continued) The Company also has one pooled trust preferred security with a Moody’s rating of Ca included in corporate debt securities with an amortized cost basis of $192,000 at September 30, 2012. This pooled trust preferred security has been remitting reduced amounts of interest as some individual participants of the pool have deferred interest payments. The pooled instrument consists of securities issued by financial institutions and insurance companies and we hold the mezzanine tranche of such security. Senior tranches generally are protected from defaults by over-collateralization and cash flow default protection provided by subordinated tranches, with senior tranches having the greatest protection and mezzanine tranches subordinated to the senior tranches. For the pooled trust preferred security, management reviewed expected cash flows and credit support and determined it was not probable that all principal and interest would be repaid. The most significant unobservable input to the expected cash flow model was the assumed default rate for each pooled trust preferred security. Financial metrics, such as capital ratios and non-performing asset ratios, of each individual financial institution issuer that comprises the pooled trust preferred securities were evaluated to estimate the expected default rates for each security. In this pooled trust preferred security, there are 28 out of 40 banks that are performing at September 30, 2012. The deferrals and defaults as a percentage of original collateral at September 30, 2012 was 31.7%. Total other-than-temporary impairment on this security was $474,000 at September 30, 2012, of which $308,000 was determined to be a credit loss and charged to operations and $166,000 was determined to be non-credit related and recognized in the other comprehensive income component. There was a $32,000 and an $80,000 other-than-temporary impairment charge to earnings during the three and nine months ended September 30, 2012, respectively, as compared to none for the same periods in 2011. Future deterioration in the cash flow of these instruments or the credit quality of the financial institution issuers could result in additional impairment charges in the future. The following roll forward reflects the amounts related to other-than-temporary credit losses recognized in earnings for the three and nine month periods ended September 30, 2012 and 2011 (in thousands): Beginning balance, July 1, $ $ Additional increases to the amount related to the credit loss for which an other-than-temporary impairment was previously recognized 32 - Ending balance, September 30, $ $ Beginning balance, January 1, $ $ Additional increases to the amount related to the credit loss for which an other-than-temporary impairment was previously recognized 80 - Ending balance, September 30, $ $ NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES Loans receivable that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are stated at their outstanding unpaid principal balances, net of an allowance for loan losses and any deferred fees or costs. Interest income is accrued on the unpaid principal balance. Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment of the yield (interest income) of the related loans. The Company is generally amortizing these amounts over the contractual life of the loan. The loans receivable portfolio is segmented into commercial and consumer loans. Commercial loans consist of the following classes: commercial and industrial, real estate-construction and real estate-commercial. Consumer loans consist of the following classes: real estate-residential and consumer. 14 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) For all classes of loans receivable, the accrual of interest is discontinued when the contractual payment of principal or interest has become 90 days past due or management has serious doubts about further collectability of principal or interest, even though the loan is currently performing. A loan may remain on accrual status when the loan is 90 days or more past due if repayment of the debt or restoration to a current status will occur in the near term and is either guaranteed or well secured. When a loan is placed on nonaccrual status, unpaid interest previously accrued on these loans is reversed from income. Interest received on nonaccrual loans’ including impaired loans generally is either applied against principal or reported as interest income, according to management’s judgment as to the collectability of principal. Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time (generally six months) and the ultimate collectability of the total contractual principal and interest is no longer in doubt. The past due status of all classes of loans receivable is determined based on contractual due dates for loan payments. The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded lending commitments. The allowance for loan losses represents management’s estimate of losses inherent in the loan portfolio as of the balance sheet date and is recorded as a reduction to loans. The reserve for unfunded lending commitments represents management’s estimate of losses inherent in its unfunded loan commitments and is recorded in other liabilities on the consolidated balance sheet, which at September 30, 2012 and December 31, 2011, the Company had no such reserves. The allowance for loan losses is increased by the provision for loan losses, and decreased by charge-offs, net of recoveries. Loans deemed to be uncollectable are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. All, or part, of the principal balance of loans receivable are charged off to the allowance as soon as it is determined that the repayment of all, or part, of the principal balance is highly unlikely. The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management’s performs a quarterly evaluation of the adequacy of the allowance. The allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. For loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of the loan. The specific component relates to loans that are classified as impaired. When a loan is impaired, there are three acceptable methods under ASC 310-10-35 for measuring the impairment: 1. The loan’s observable market price; 2. The fair value of the underlying collateral; or 3. The present value (PV) of expected future cash flows. Loans that are considered “collateral-dependent” should be evaluated under the “Fair market value of collateral.” Loansthat are still expected to be supported by repayment from the borrower should be evaluated under the “Present value of future cash flows.” At a minimum, most if not all Troubled Debt Restructures should be evaluated in this way, as these are loans in which the terms have been modified or restructured and repayment of a portion of the outstanding principal is expected. For the most part, the Company measures impairment under the “Fair market value of collateral” for any loan that would rely on the value of collateral for recovery in the event of default. The individual impairment analysis for each loan is clearly documented as to the chosen valuation method. The general component covers pools of loans by loan class including commercial and industrial, real estate-construction and real estate-commercial not considered impaired as well as smaller balance homogeneous loans such as real estate-residential and consumer. These pools of loans are evaluated for loss exposure based upon historical loss rates for each of these categories of loans, adjusted for qualitative factors. These qualitative risk factors include: 1. Changes in lending policy and procedures, including changes in underwriting standards and collection practices not previously considered in estimating credit losses. 2. Changes in relevant economic and business conditions. 3. Changes in nature and volume of the loan portfolio and in the terms of loans. 15 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) 4. Changes in experience, ability and depth of lending management and staff. 5. Changes in the volume and severity of past due loans, the volume of non-accrual loans and the volume and severity of adversely classified loans. 6. Changes in the quality of the loan review system. 7. Changes in the value of underlying collateral for collateral-dependent loans. 8. The existence and effect of any concentration of credit and changes in the level of such concentrations. 9. The effect of other external forces such as competition, legal and regulatory requirements on the level of estimated credit losses in the existing portfolio. Each factor is assigned a risk value to reflect low, moderate or high risk assessments based on management’s best judgment using current market, macro and other relevant information available at the time of the evaluation. Adjustments to the factors are supported through documentation in each factor and accompany the allowance for loan loss calculation. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial and industrial, real estate-commercial, real estate-construction, real estate-residential and consumer loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent. An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of substantially all of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. For commercial loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. For commercial loans secured by non-real estate collateral, such as accounts receivable, inventory and equipment, estimated fair values are determined based on the borrower’s financial statements, inventory reports, accounts receivable aging or equipment appraisals or invoices. Indications of value from these sources are generally discounted based on the age of the financial information or the quality of the assets. The allowance calculation methodology includes further segregation of loan classes into risk rating categories. The borrower’s overall financial condition, repayment sources, guarantors and value of collateral, if appropriate, are evaluated annually for commercial loans or when credit deficiencies arise, such as delinquent loan payments, for commercial and consumer loans. Credit quality risk ratings include regulatory classifications of special mention, substandard, doubtful and loss. Loans criticized special mention, have potential weaknesses that deserve management’s close attention. If uncorrected, the potential weaknesses may result in deterioration of the repayment prospects. Loans classified substandard have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They include loans that are inadequately protected by the current sound net worth and paying capacity of the obligor and/or guarantor of the collateral pledged, if any. Loans classified doubtful have all the weaknesses inherent in loans classified substandard with the added characteristics that collection or liquidation in full, on the basis of current conditions and facts, is highly improbable. Loans classified as a loss are considered uncollectable and are charged to the allowance for loan losses. Loans not classified are rated pass. 16 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) In addition, Federal and State regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses and may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination, which may not be currently available to management. Based on management’s comprehensive analysis of the loan portfolio, management believes the current level of the allowance for loan losses is adequate. The components of the loan portfolio at September 30, 2012 and December 31, 2011 are as follows: September 30, December 31, (In Thousands) Commercial and industrial $ $ Real estate – construction Real estate – commercial Real estate – residential Consumer Allowance for loan losses ) ) Unearned fees ) ) Net Loans $ $ The performance and credit quality of the loan portfolio is monitored by analyzing the age of the loans receivable as determined by the length of time a recorded payment is past due. The following tables present the classes of the loan portfolio summarized by the past due status as of September 30, 2012 and December 31, 2011: 30-59 Days Past Due 60-89 Days Past Due 90 Days & Greater Total Past Due Current Total Loans Receivable Loans Receivable >90 Days and Accruing September 30, 2012 (In Thousands) Commercial and industrial $ Real estate – construction - - - Real estate – commercial Real estate – residential - - Consumer 94 - Total $ 17 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) 30-59 Days Past Due 60-89 Days Past Due 90 Days & Greater Total Past Due Current Total Loans Receivable Loans Receivable >90 Days and Accruing December 31, 2011 (In Thousands) Commercial and industrial $ - Real estate – construction - - - Real estate – commercial - - Real estate – residential - - Consumer 50 - Total $ - The following table presents non-accrual loans by classes of the loan portfolio at September 30, 2012 and December 31, 2011: September 30, December 31, (In Thousands) Commercial and industrial $ $ Real estate – construction - Real estate – commercial Real estate – residential Consumer Total $ $ Loans whose terms are modified are classified as troubled debt restructurings if the Company grants such borrowers concessions and it is deemed that those borrowers are experiencing financial difficulty. Concessions granted under a troubled debt restructuring generally involve a temporary reduction in interest rate or an extension of a loan’s stated maturity date. Non-accrual troubled debt restructurings are restored to accrual status if principal and interest payments, under the modified terms, are current for six consecutive months after modification. Loans classified as troubled debt restructurings are designated as impaired. Modifications involving troubled borrowers may include extension of maturity date, reduction in the stated interest rate, rescheduling of future cash flows, and reduction in the face amount of the debt or reduction of past accrued interest. The Company’s troubled debt restructured modifications are made on short terms (12 month terms) in order to aggressively monitor and track performance. The short-term modifications performance is monitored for continued payment performance for an additional period of time after the expiration of the concession. Balance reductions and annualized loss rates are also important metrics that are monitored. The main objective of the modification programs is to reduce the payment burden for the borrower and improve the net present value of the Company’s expected cash flows. 18 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) The following table presents newly troubled debt restructured loans that occurred during the three and nine months ended September 30, 2012 and 2011: Three months ended September 30, 2012 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial - $ - $ - Real estate – construction - - - Real estate – commercial - - - Real estate – residential - - - Consumer 1 Total 1 $ $ Nine months ended September 30, 2012 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial 3 $ $ Real estate – construction - - - Real estate – commercial 1 Real estate – residential - - - Consumer 1 Total 5 $ $ 19 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) Three months ended September 30, 2011 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial - $ - $ - Real estate – construction - - - Real estate – commercial - - - Real estate – residential - - - Consumer - - - Total - $ - $ - Nine months ended September 30, 2011 Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Troubled Debt Restructuring: (Dollars in Thousands) Commercial and industrial 2 $ $ Real estate – construction - - - Real estate – commercial 1 Real estate – residential - - - Consumer - - - Total 3 $ $ The Company classifies all troubled debt restructurings as impaired loans and risk rated as substandard. Impaired loans are individually assessed to determine that the loan’s carrying value is not in excess of the estimated fair value of the collateral (less cost to sell), if the loan is collateral dependent, or the present value of the expected future cash flows, if the loan is not collateral dependent. Management performs a detailed evaluation of each impaired loan and generally obtains updated appraisals as part of the evaluation. In addition, management adjusts estimated fair values down to market conditions, our willingness to accept a lower sales price to effectuate a quick sale, and costs to dispose of any supporting collateral. As a result of our impairment evaluation, there were $58,000 in reserves established against two loans that are current and classified as troubled debt restructurings as of September 30, 2012. Our troubled debt restructured loans are typically modified to a short-term payment plan. The extent of these plans are generally limited to twelve-month payments and all the loans identified as troubled debt restructured as of September 30, 2012, were granted interest rate concessions. The Company does not expect to recast legal documents and/or forgive any interest or principal. As of September 30, 2012, loans modified in a troubled debt restructuring totaled $9.9 million, including $4.3 million that are current, $2.0 million that are 30-59 days past due and $3.6 million greater than 90 days past due and are still accruing.All loans modified in a troubled debt restructuring as of September 30, 2012, were current at the time of the modifications. The Company had financing receivables modified as troubled debt restructurings and with a payment default, with the payment default occurring within 12 months of the restructure date, and the payment default occurring during the nine month periods ended September 30, 2012 relating to three real estate commercial loans totaling $3.6 million as compared to two consumer loans totaling $252,000 for the three and nine month periods ending September 30, 2011. During the nine months ended September 30, 2012 there were no loans placed on non-accrual status that were troubled debt restructured loans as compared to two consumer loans totaling $252,000 during the same period in 2011. 20 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) The following tables summarize information in regards to impaired loans by loan portfolio class at or for the nine months ended September 30, 2012 and at or for the year ended December 31, 2011: At or for the nine months ended September 30, 2012 Recorded Investment, Net of Charge-offs Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized September 30, 2012 (In Thousands) With no related allowance recorded: Commercial and industrial $ $ $ - $ $ Real estate – construction - Real estate – commercial - Real estate – residential - 8 Consumer 48 48 - 49 3 With an allowance recorded: Commercial and industrial $ 79 Real estate – construction - Real estate – commercial 42 62 Real estate – residential 69 - Consumer - Total: Commercial and industrial $ Real estate – construction - Real estate – commercial 42 Real estate – residential 69 8 Consumer 3 $ 21 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) At or for the year ended December 31, 2011 Recorded Investment, Net of Charge-offs Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized (In Thousands) December 31, 2011 With no related allowance recorded: Commercial and industrial $ $ $ - $ $ Real estate – construction - Real estate – commercial - Real estate – residential - 4 Consumer - 8 With an allowance recorded: Commercial and industrial $ 55 Real estate – construction 63 20 Real estate – commercial Real estate – residential 15 5 Consumer - Total: Commercial and industrial $ Real estate – construction 63 20 Real estate – commercial Real estate – residential 15 9 Consumer 8 $ The following tables present the classes of the loan portfolio summarized by the aggregate pass rating and the classified ratings of special mention, substandard and doubtful within the Company’s internal risk rating system as of September 30, 2012 and December 31, 2011: Pass Special Mention Substandard Doubtful Total September 30, 2012 (In Thousands) Commercial and industrial $ - $ Real estate – construction - Real estate – commercial - Real estate – residential - - Consumer - Total: $ - $ 22 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) Pass Special Mention Substandard Doubtful Total December 31, 2011 (In Thousands) Commercial and industrial $ - $ Real estate – construction - - Real estate – commercial - Real estate – residential - - Consumer - Total: $ - $ The following tables present the balance in the allowance for loan losses at September 30, 2012 and December 31, 2011 disaggregated on the basis of the Company’s impairment method by class of loans receivable along with the balance of loans receivable by class disaggregated on the basis of the Company’s impairment methodology: Allowance for Loan Losses Loans Receivable Balance Balance Related to Loans Individually Evaluated for Impairment Balance Related to Loans Collectively Evaluated for Impairment Balance Balance Individually Evaluated for Impairment Balance Collectively Evaluated for Impairment September 30, 2012 (In Thousands) Commercial and industrial $ Real estate – construction - - Real estate – commercial 42 Real estate – residential 69 Consumer Unallocated 67 - 67 - - - Total: $ Allowance for Loan Losses Loans Receivable Balance Balance Related to Loans Individually Evaluated for Impairment Balance Related to Loans Collectively Evaluated for Impairment Balance Balance Individually Evaluated for Impairment Balance Collectively Evaluated for Impairment December 31, 2011 (In Thousands) Commercial and industrial $ Real estate – construction 63 Real estate – commercial Real estate – residential 15 Consumer Unallocated 92 - 92 - - - Total: $ 23 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) The following table presents the change in the allowance for loan losses by classes of loans for the three and nine months ended September 30, 2012 and 2011: Allowance for Loan Losses Commercial and Industrial Real Estate - Commercial Real Estate - Construction Real Estate - Residential Consumer Unallocated Total (In Thousands) Beginning balance, July 1, 2012 $ Charge-offs ) - - - ) - ) Recoveries 3 - 24 - - - 27 Provision 77 98 14 30 ) Ending balance, September 30, 2012 $ 67 $ Allowance for Loan Losses Commercial and Industrial Real Estate - Commercial Real Estate - Construction Real Estate - Residential Consumer Unallocated Total (In Thousands) Beginning balance, January 1, 2012 $ 92 $ Charge-offs ) - ) - ) - ) Recoveries 8 - 61 - 1 - 70 Provision ) ) Ending balance, September 30, 2012 $ 67 $ 24 NOTE 6 – LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES (Continued) Allowance for Loan Losses Commercial and Industrial Real Estate - Commercial Real Estate - Construction Real Estate - Residential Consumer Unallocated Total (In Thousands) Beginning balance, July 1, 2011 $ 80 $ Charge-offs ) - - - ) - ) Recoveries 5 - - - 3 - 8 Provision ) 29 (2 ) Ending balance, September 30, 2011 $ 78 $ Allowance for Loan Losses Commercial and Industrial Real Estate - Commercial Real Estate - Construction Real Estate - Residential Consumer Unallocated Total (In Thousands) Beginning balance, January 1, 2011 $ 8 $ Charge-offs ) - ) - ) - ) Recoveries 17 - - - 27 - 44 Provision 18 70 Ending balance, September 30, 2011 $ 78 $ 25 NOTE 7 – STOCK BASED COMPENSATION PLANS Prior to the Company’s formation in 2006, its banking subsidiaries had stock option plans, with outstanding stock options, for the benefit of their employees and directors. The plans provided for the granting of both incentive and non-qualified stock options. There are no shares of common stock remaining and available for future issuances under these plans. On March 20, 2007, the Board of Directors adopted the Community Partners Bancorp 2007 Equity Incentive Plan (the “Plan”), subject to shareholder approval. The Plan, which was approved by the Company’s shareholders at the 2007 annual meeting of shareholders held on May 15, 2007, provides that the Compensation Committee of the Board of Directors (the “Committee”) may grant to those individuals who are eligible under the terms of the Plan stock options, shares of restricted stock, or such other equity incentive awards as the Committee may determine. As of September 30, 2012, the number of shares of Company common stock remaining and available for future issuance under the Plan is 285,503 after adjusting for subsequent stock dividends. Options awarded under the Plan may be either options that qualify as incentive stock options (“ISOs”) under section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), or options that do not, or cease to, qualify as incentive stock options under the Code (“nonqualified stock options” or “NQSOs”).Awards may be granted under the Plan to directors and employees. Shares reserved under the Plan will be issued out of authorized and unissued shares, or treasury shares, or partly out of each, as determined by the Board. The exercise price per share purchasable under either an ISO or a NQSO may not be less than the fair market value of a share of stock on the date of grant of the option. The Committee will determine the vesting period and term of each option, provided that no ISO may have a term in excess of ten years after the date of grant. Restricted stock is stock which is subject to certain transfer restrictions and to a risk of forfeiture. The Committee will determine the period over which any restricted stock which is issued under the Plan will vest, and will impose such restrictions on transferability, risk of forfeiture and other restrictions as the Committee may in its discretion determine. Unless restricted by the Committee, a participant granted restricted stock will have all of the rights of a shareholder, including the right to vote the restricted stock and the right to receive dividends with respect to that stock. Unless otherwise provided by the Committee in the award document or subject to other applicable restrictions, in the event of a Change in Control (as defined in the Plan) all non-forfeited options and awards carrying a right to exercise that was not previously exercisable and vested will become fully exercisable and vested as of the time of the Change in Control, and all restricted stock and awards subject to risk of forfeiture will become fully vested. On August 15, 2012, the Committee awarded an officer incentive stock options to purchase an aggregate of 3,000 shares of Company’s common stock.These options are scheduled to vest 25% per year over four years beginning August 14, 2014.These options were granted with an exercise price of $5.56 per share based upon the average trading price of Company’s common stock on the grant date. On March 21, 2012, the Committee awarded an officer incentive stock options to purchase an aggregate of 3,000 shares of Company’s common stock.These options are scheduled to vest 20% per year over five years beginning April 12, 2013.These options were granted with an exercise price of $5.75 per share based upon the average trading price of Company’s common stock on the grant date. On December 12, 2011, the Committee granted stock options to purchase an aggregate of 133,179 shares, after adjusting for the 3% stock dividend declared in November 2011, of Company common stock under the Plan to directors and officers of the Company, as follows: · The Company granted to directors non-qualified stock options to purchase an aggregate of 61,800 shares of Company common stock.These options are scheduled to vest 20% per year over five years beginning December 12, 2012.These options were granted with an exercise price of $5.19 per share based upon the $4.69 trading price of Company’s common stock on the grant date. · The Company granted to employees incentive stock options to purchase an aggregate of 71,379 shares of Company common stock.These options are scheduled to vest 20% per year over five years beginning December 12, 2012.The options were granted with an exercise price of $5.19 per share based upon the $4.69 trading price of Company’s common stock on the grant date. Stock based compensation expense related to the stock option grants, was approximately $40,000 and $118,000 during the three and nine months ended September 30, 2012, respectively, and $29,000 and $88,000 for the three and nine months ended September 30, 2011, respectively, and is included in salaries and employee benefits on the statement of operations. Total unrecognized compensation cost related to non-vested options under the Plan was $346,000 as of September 30, 2012 and will be recognized over the subsequent 2.8 years. 26 NOTE 7 – STOCK BASED COMPENSATION PLANS (Continued) The following table presents information regarding the Company’s outstanding stock options at September 30, 2012: Number of Shares Weighted Average Price Weighted Average Remaining Life Aggregate Intrinsic Value Options outstanding, December 31, 2011 $ Options granted Options exercised ) Options forfeited ) Options outstanding, September 30, 2012 $ 4.9 years $ Options exercisable, September 30, 2012 $ 3.4 years $ Option price range at September 30, 2012 $ 3.01 to $14.17 The total intrinsic value of options exercised during the three and nine months ended September 30, 2012 was $39,000 and $76,000, respectively. Cash received from such exercises was $56,000 and $124,000, respectively. The total intrinsic value of options exercised during the three and nine months ended September 30, 2011, was $52,000 and $119,000, respectively. Cash received from such exercises was $87,000 and $223,000, respectively. A tax benefit of $2,000 and $11,000 was recognized during the three and nine months ended September 30, 2012, respectively, as compared to a tax benefit of $21,000 and $34,000 during the three and nine month periods ended September 30, 2011, respectively. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model. The following weighted average assumptions were used to estimate the fair value of the stock options granted on August 15, 2012: Dividend yield % Expected volatility % Risk-free interest rate % Forfeiture rate % Expected life 7.5 years Weighted average fair value of options granted $ The following weighted average assumptions were used to estimate the fair value of the stock options granted on March 21, 2012: Dividend yield % Expected volatility % Risk-free interest rate % Forfeiture rate % Expected life 7.5 years Weighted average fair value of options granted $ Restricted stock is valued at the market value on the date of grant and expense is evenly attributed to the period in which the restrictions lapse. Total unrecognized compensation cost related to restricted stock options under the Plan was $17,000 as of September 30, 2012 and will be recognized over the subsequent 1.0 years. As of September 30, 2012, all restricted stock shares were unvested. For the three and nine month period ended September 30, 2012, the Company recorded a $6,000 and $11,000 expense for stock based compensation expense, respectively,as compared to a $8,000 and $25,000 expense for the three and nine month periods ended September 30, 2011, respectively, and is included in salaries and employee benefits on the statement of operations. There was no deferred tax benefit recognized during the three and nine months period ended September 30, 2012 and 2011 related to the restricted stock compensation. 27 NOTE 7 – STOCK BASED COMPENSATION PLANS (Continued) The following table summarizes information about restricted stock at September 30, 2012 (share amounts in thousands): Number of Shares Weighted Average Price Unvested at December 31, 2011 $ Forfeited ) Unvested at September 30, 2012 $ All 2012 share and per share data have been retroactively adjusted to reflect the 3% stock dividend declared on November 10, 2011 and payable on December 30, 2011 to shareholders of record on December 13, 2011. NOTE 8 – GUARANTEES The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a customer to a third party. Generally, all letters of credit, when issued, have expiration dates within one year. The credit risks involved in issuing letters of credit are essentially the same as those that are involved in extending loan facilities to customers. The Company generally holds collateral and/or personal guarantees supporting these commitments. As of September 30, 2012, the Company had $3,860,000 of commercial and similar letters of credit. Management believes that the proceeds obtained through a liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payments required under the corresponding guarantees.Management believes that the current amount of the liability as of September 30, 2012 for guarantees under standby letters of credit issued is not material. NOTE 9 – BORROWINGS Borrowings consist of long-term debt fixed rate advances from the FHLB. Information concerning long-term borrowings at September 30, 2012 and December 31, 2011, respectively, as follows: Amount Rate Original Term Maturity (dollars in thousands) Convertible Note 3.97% 10years November 2017 Fixed Rate Note 1.67% 4years August 2014 Fixed Rate Note 2.00% 5years August 2015 Fixed Rate Note 2.41% 6years August 2016 Fixed Rate Note 2.71% 7years August 2017 $ 13,500 3.18% The $7.5 million convertible note contains an option which allows the FHLB to adjust the rate on the note in November 2012 to the then current market rate offered by the FHLB. The Company has the option to repay this advance, if converted, without penalty. The Company has unsecured lines of credit totaling $17,000,000 with two financial institutions that bear interest at variable rates and are renewed annually. There were no borrowings under these lines of credit at September 30, 2012 and December 31, 2011. The Company has a remaining borrowing capacity with the FHLB of approximately $41,554,000 based on $55,054,000 loans pledged at September 30, 2012. There were no short-term borrowings from the FHLB at September 30, 2012. 28 NOTE 10 – FAIR VALUE MEASUREMENTS Accounting guidance establishes a fair value hierarchy that prioritizes the inputs to valuation methods used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are as follows: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2: Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e. supported with little or no market activity). An assets or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. 29 NOTE 10 – FAIR VALUE MEASUREMENTS (Continued) For financial assets measured at fair value on a recurring basis, the fair value measurements by level within the fair value hierarchy used at September 30, 2012 and December 31, 2011 are as follows: Description (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Total At September 30, 2012 (in thousands) Securities available for sale: U.S. Government agency securities $ - $ $ - $ Municipal securities - - GSE: Residential mortgage-backed securities - - Collateralized residential mortgage obligations - - Corporate debt securities, primarily financial institutions - 26 CRA mutual fund - - Total $ $ $ 26 $ At December 31, 2011 Securities available for sale: U.S. Government agency securities $ - $ $ - $ Municipal securities - - GSE: Residential mortgage-backed securities - - Collateralized residential mortgage obligations - - Corporate debt securities, primarily financial institutions - 89 CRA mutual fund - - Total $ $ $ 89 $ 30 NOTE 10 – FAIR VALUE MEASUREMENTS (Continued) The following table presents a reconciliation of the securities available for sale measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the periods presented: Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Securities available for sale (in thousands) Beginning balance, July 1, $ 36 $ 74 Total gains/(losses): Included in earnings ) - Included in other comprehensive income 22 (5 ) Ending balance, September 30, $ 26 $ 69 Beginning balance, January 1, $ 89 $ 29 Total gains/(losses): Included in earnings ) - Included in other comprehensive income 17 40 Ending balance, September 30, $ 26 $ 69 For assets measured at fair value on a nonrecurring basis, the fair value measurements by level within the fair value hierarchy used at September 30, 2012 and December 31, 2011 are as follows: Description (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Total (in thousands) At September 30, 2012 Impaired loans $ - $ - $ $ Other real estate owned - - Property held for sale - - At December 31, 2011 Impaired loans $ - $ - $ $ Other real estate owned - - Property held for sale - - The Company’s policy is to recognize transfers between levels as of the beginning of the period. There were no transfers between levels 1, 2 and 3 for the nine months ended September 30, 2012. The following valuation techniques were used to measure fair value of assets in the tables above: · Impaired loans – Impaired loans measured at fair value are those loansin which the Company has measured impairment generally based on the fair value of the loan’s collateral. This method of fair value measurement is used on all of the Company’s impaired loans. Fair value is generally determined based upon either independent third party appraisals of the properties or discounted cash flows based upon the expected proceeds. The appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses. The discount range for appraisal and liquidation expenses is 2.5% to 10.0%. These assets are included as Level 3 fair values, based upon the lowest level of input that is significant to the fair value measurements. 31 NOTE 10 – FAIR VALUE MEASUREMENTS (Continued) · Other Real Estate Owned (“OREO”) – Real estate properties acquired through, or in lieu of, loan foreclosure are to be sold and carried at fair value less cost to sell. Fair value is based upon the appraised value of the collateral, adjusted by management for factors such as economic conditions and other market factors. The discount range for collateral adjustment to OREO is 2.5% to 40.0%. These assets are included in Level 3 fair value based upon the lowest level of input that is significant to the fair value measurement. At September 30, 2012, properties totaling $3,593,000 as compared to $7,765,000 at December 31, 2011, were acquired through foreclosure and are carried at fair value less estimated selling costs based on current appraisals. · Property held for sale – This real estate property is carried in other assets as property held for sale at fair value based upon the appraised value of the property. The following information should not be interpreted as an estimate of the fair value of the entire Company since a fair value calculation is only provided for a limited portion of the Company’s assets and liabilities.Due to a wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other companies may not be meaningful.The following methods and assumptions were used to estimate the fair values of the Company’s financial instruments at September 30, 2012 and December 31, 2011: Cash and Cash Equivalents (carried at cost): The carrying amounts reported in the balance sheet for cash and short-term instruments approximate those assets’ fair values. Securities: The fair value of securities available-for-sale (carried at fair value) and held to maturity (carried at amortized cost) are determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted prices. For certain securities which are not traded in active markets or are subject to transfer restrictions, valuations are adjusted to reflect illiquidity and/or non-transferability, and such adjustments are generally based on available market evidence (Level 3). At September 30, 2012 and December 31, 2011, the Company determined that no active market existed for our one pooled trust preferred security.This security is classified as a Level 3 investment.Management’s best estimate of fair value consists of both internal and external support on the Level 3 investment.Internal cash flow models project expected future interest and principal receivables due to our security based on the application of assumptions, including default probabilities, on the underlying preferred securities. The models then apply the resulting distributions from the underlying securities through the liability model, according to the deal’s “priority of payments.” For fair value purposes, a present value formula is then applied to our security’s cash flows, steeply discounting the cash flows in accordance with the level of risk a reasonable market participant may demand for an investment such as ours. Due to the subordination of the security, discount margins contemplated in the valuation at September 30, 2012 ranged from Libor +15% to Libor +25%, with a midpoint of Libor +20%. The resultant fair values have been validated by means of comparison to indicative exit pricing obtained from broker/dealers (where available) were used to support the fair value of the Level 3 investment. Restricted Investments (carried at cost): The carrying amount of restricted investment in Federal Home Loan Bank stock, Atlantic Central Bankers Bank stock and Solomon Hess SBA Loan Fund approximates fair value, and considers the limited marketability of such securities. Loans Receivable (carried at cost): The fair values of loans, excluding collateral dependent impaired loans, are estimated using discounted cash flow analyses, using market rates at the balance sheet date that reflect the credit and interest rate-risk inherent in the loans, including liquidity. Projected future cash flows are calculated based upon contractual maturity or call dates, projected repayments and prepayments of principal. The valuation of the loan portfolio reflects discounts that the Company believes are consistent with transactions occurring in the marketplace for both performing and distressed loan types. The carrying value that fair value is compared to is net of the allowance for loan losses and other associated premiums and discounts. Generally, for variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values. Due to the significant judgment involved in evaluating credit quality risk, loans are classified within level 3 of the fair value hierarchy. 32 NOTE 10 – FAIR VALUE MEASUREMENTS (Continued) Accrued Interest Receivable and Payable (carried at cost): The carrying amount of accrued interest receivable and accrued interest payable approximates their respective fair values. Deposit Liabilities (carried at cost): The fair values disclosed for demand deposits (e.g., interest and noninterest checking, passbook savings and money market accounts) are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amounts). Fair values for fixed-rate certificates of deposit are estimated using a discounted cash flow calculation that applies interest rates currently being offered in the market to a schedule of aggregated expected monthly maturities on time deposits. Securities Sold Under Agreements to Repurchase (carried at cost): The carrying amounts of these short-term borrowings approximate their fair values. Long-term Debt (carried at cost): Fair values of FHLB advances are estimated using discounted cash flow analysis, based on quoted prices for new FHLB advances with similar credit risk characteristics, terms and remaining maturity.These prices obtained from this active market represent a market value that is deemed to represent the transfer price if the liability were assumed by a third party. Off-balance Sheet Financial Instruments (disclosed at cost): Fair values for the Company’s off-balance sheet financial instruments (lending commitments and letters of credit) are based on fees currently charged in the market to enter into similar agreements, taking into account, the remaining terms of the agreements and the counterparties’ credit standing. The fair values of such fees were not material at September 30, 2012 and December 31, 2011. 33 NOTE 10 – FAIR VALUE MEASUREMENTS (Continued) The estimated fair values of the Company’s financial instruments at September 30, 2012 were as follows: Fair Value Measurements at September 30, 2012 (in thousands) Carrying Amount Estimated Fair Value (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Financial assets: Cash and cash equivalents $ - $ - Securities available for sale 26 Securities held to maturity - - Restricted investments - - Loans receivable - - Accrued interest receivable - - Financial liabilities: Deposits - Securities sold under agreements to repurchase - - Long-term debt - - Accrued interest payable 65 65 65 - - Off-balance sheet financial instruments: Commitments to extend credit and outstanding letters of credit - 34 NOTE 10 – FAIR VALUE MEASUREMENTS (Continued) The estimated fair values of the Company’s financial instruments at December 31, 2011 were as follows: December 31, 2011 Carrying Amount Estimated Fair Value (in thousands) Financial assets: Cash and cash equivalents $ $ Securities available for sale Securities held to maturity Restricted investments Loans receivable Accrued interest receivable Financial liabilities: Deposits Securities sold under agreements to repurchase Long-term debt Accrued interest payable Off-balance sheet financial instruments: Commitments to extend credit and outstanding letters of credit - - NOTE 11 – SHAREHOLDERS’ EQUITY On August 11, 2011, the Company received $12 million under the Small Business Lending Fund (“SBLF”). The SBLF was created in the fall of 2010 as part of the Small Business Jobs Act. The SBLF provides Tier 1 capital to community banks with assets of $10 billion or less, and provides incentives for making small business loans, defined as certain loans of up to $10 million to businesses with up to $50 million in annual revenues. In exchange for the $12 million, the Company issued to the U.S. Department of the Treasury (“Treasury”) 12,000 shares of its Non-Cumulative Perpetual Preferred Stock, Series C, having a $1,000 liquidation preference per share (the “SBLF Preferred Shares”). The SBLF Preferred Shares qualify as Tier 1 capital. Dividend rates on the SBLF Preferred Shares are determined by the bank’s lending practices with small business loans. The Company used a portion of the proceeds of the SBLF funds to redeem the full $9.0 million of its outstanding shares of Senior Preferred Stock, Series A, (the “TARP Preferred Shares”), previously issued to the Treasury under the Troubled Asset Relief Program Capital Purchase Plan (“TARP CPP”). The TARP Preferred Shares, issued under TARP CPP, qualified as Tier 1 capital and paid cumulative dividends at a rate of 5% per annum for the first five years. The terms of the SBLF Preferred Shares imposes limits on the ability of the Company to pay dividends and repurchase shares of common stock.Under the terms of the SBLF Preferred Shares, no repurchases may be effected, and no dividends may be declared or paid on preferred shares ranking pari passu with the SBLF Preferred Shares, junior preferred shares, or other junior securities (including the common stock) during the current quarter and for the next three quarters following the failure to declare and pay dividends on the SBLF Preferred Shares, except that, in any such quarter in which the dividend is paid, dividend payments on shares ranking pari passu may be paid to the extent necessary to avoid any resulting material covenant breach. Under the terms of the SBLF Preferred Shares, the Company may only declare and pay a dividend on the common stock or other stock junior to the SBLF Preferred Shares, or repurchase shares of any such class or series of stock, if, after payment of such dividend, the dollar amount of the Company’s Tier 1 Capital would be at least 90% of the Signing Date Tier 1 Capital, which is approximately $54.4million, excluding any subsequent net charge-offs and any redemption of the SBLF Preferred Shares (the “Tier 1 Dividend Threshold”).Beginning on the first day of the eleventh dividend period, the amount of the Tier 1 Dividend Threshold will be reduced by 10% for each one percent increase in qualified small business lending from the baseline level through the ninth dividend period. 35 NOTE 11 – SHAREHOLDERS’ EQUITY (Continued) The noncumulative dividend rate on the SBLF Preferred Shares will be adjusted to reflect the amount of a change in the Company’s qualified small business lending from its baseline, determined based upon the Company’s qualified small business lending for each of the four full quarters ending June 30, 2010. Accordingly, the dividend rate will change as follows: Dividend Rate Following Investment Date Increase in Qualified Small Business Lending from the Baseline First 9 Quarters* Quarter10 to Year 4.5 After Year 0% or less 5% 7% 9% More than 0%, but less than 2.5% 5% 5% 9% 2.5% or more, but less than 5% 4% 4% 9% 5% or more, but less than 7.5% 3% 3% 9% 7.5% or more, but less than 10% 2% 2% 9% 10% or more 1% 1% 9% * For the first nine quarters, the dividend rate will be adjusted quarterly. After 10 years, if the SBLF Preferred Shares are not redeemed, the dividend rate will increase to the highest possible dividend rate as permitted by the Company’s regulators. Dividends are payable quarterly on January 1, April 1, July 1 and October 1 of each year. During the three months ended September 30, 2012, the dividend rate was 3.343% and will be 4.323% and 3.511% for the fourth quarter of 2012 and first quarter of 2013, respectively. On August 1, 2011, the Company distributed a dividend of one right (a "Right") for each outstanding share of the Company's common stock, to shareholders of record at the close of business on August 1, 2011 (the “Record Date”).Each Right entitles the registered holder to purchase from the Company one one-thousandth of a share of Series B Junior Participating Preferred Stock, at a purchase price of $25.00, subject to adjustment, (as so adjusted, the “Exercise Price”).The Rights are designed to protect shareholders from abusive takeover tactics and attempts to acquire control of the Company at an inadequate price.The Rights are not exercisable or transferable unless certain specified events occur. Additionally, on October 26, 2011, the Company redeemed the TARP CPP warrant issued to the U.S. Treasury for $460,000. NOTE 12 – SUBSEQUENT EVENTS On October29, 2012, Hurricane Sandy made landfall in New Jersey and caused damage across large portions of the Mid-Atlantic, Northeastern, and Midwestern United States. While we experienced no substantial damage to any of our facilities, our operations remained closed until October 30, 2012, with limited operational capabilities through November 5, 2012.Additionally, many of our customers have been negatively impacted.As the aftermath of the storm is still affecting large portions of the region, we are currently unable to quantify the financial impact of the storm. However, it is not expected to be significant to the Company’s overall fourth-quarter 2012 financial results. In early October 2012, the Company relocated and consolidated its executive offices and all bank related departments into a new corporate headquarters located in Tinton Falls, New Jersey. It is expected that we will incur a one-time charge in conjunction with our relocation and consolidation during the fourth quarter of 2012, which we are unable to quantify at this time due to ongoing negotiations with our vendors. However, it is not expected that the financial impact of this one-time charge will be significant to the Company’s overall financial results for the fourth quarter of 2012. 36 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward looking statements. Such statements are not historical facts and include expressions about management’s confidence and strategies and management’s expectations about new and existing programs and products, relationships, opportunities, taxation, technology and market conditions. When used in this and in our future filings with the SEC in our press releases and in oral statements made with the approval of an authorized executive officer, the words or phrases “will,” “will likely result,” “could,” “anticipates,” “believes,” “continues,” “expects,” “plans,” “will continue,” “is anticipated,” “estimated,” “project” or “outlook” or similar expressions (including confirmations by one of our authorized executive officers of any such expressions made by a third party with respect to us) are intended to identify forward-looking statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made, even if subsequently made available on our website or otherwise. Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. Factors that may cause actual results to differ from those results, expressed or implied, include, but are not limited to, those discussed under “Business”, “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the 2011 Form 10-K, under this Item 2, and in our other filings with the SEC. Although management has taken certain steps to mitigate any negative effect of these factors, significant unfavorable changes could severely impact the assumptions used and have an adverse effect on profitability. The Company undertakes no obligation to publicly revise any forward-looking statements to reflect anticipated or unanticipated events or circumstances occurring after the date of such statements. This Report contains certain financial information determined by methods other than in accordance with generally accepted accounting policies in the United States (GAAP). These non-GAAP financial measures are “tangible book value per common share,” “return on average tangible assets,” “return on average tangible equity,” and “average tangible equity to average tangible assets.” This non-GAAP disclosure has limitations as an analytical tool and should not be considered in isolation or as a substitute for analysis of the Company’s results as reported under GAAP, nor is it necessarily comparable to non-GAAP performance measures that may be presented by other companies. Our management uses these non-GAAP measures in its analysis of our performance because it believes these measures are material and will be used as a measure of our performance by investors. The following information should be read in conjunction with the consolidated financial statements and the related notes thereto included in the 2011 Form 10-K and in this Form 10-Q. Critical Accounting Policies and Estimates The following discussion is based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Note 1 to our audited consolidated financial statements included in the 2011 Form 10-K contains a summary of the Company’s significant accounting policies. Management believes the following critical accounting policies encompass the more significant judgments and estimates used in the preparation of our consolidated financial statements. Allowance for Loan Losses. Management believes our policy with respect to the methodology for the determination of the allowance for loan losses (“ALLL”) involves a high degree of complexity and requires management to make difficult and subjective judgments which often require assumptions or estimates about highly uncertain matters. Changes in these judgments, assumptions or estimates could materially impact the results of operations. This critical policy and its application are reviewed quarterly with our audit committee and Board of Directors. Management is responsible for preparing and evaluating the ALLL on a quarterly basis in accordance with Bank policy, and the Interagency Policy Statement on the ALLL released by the Board of Governors of the Federal Reserve System on December 13, 2006 as well as GAAP. We believe that our allowance for loan losses is adequate to cover specifically identifiable loan losses, as well as estimated losses inherent in our portfolio for which certain losses are probable but not specifically identifiable. The allowance for loan losses is based upon management’s evaluation of the adequacy of the allowance account, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectability may not be assured, the existence and estimated net realizable value of any underlying collateral and guarantees securing the loans, and current economic and market conditions. Although management utilizes the best information available, the level of the allowance for loan losses remains an estimate that is subject to significant judgment and short term change. Various regulatory agencies may require us and our banking subsidiaries to make additional provisions for loan losses based upon information available to them at the time of their examination. The majority of our loans are secured by real estate in New Jersey, primarily in Monmouth and Union counties. The Company has also expanded its lending efforts into Middlesex County. Accordingly, the collectability of a substantial portion of the carrying value of our loan portfolio is susceptible to changes in local market conditions and may be adversely affected should real estate values decline or the New Jersey and/or our local market areas experience economic shock. 37 Stock Based Compensation.Stock based compensation cost has been measured using the fair value of an award on the grant date and is recognized over the service period, which is usually the vesting period. The fair value of each option is amortized into compensation expense on a straight-line basis between the grant date for the option and each vesting date. The Company estimates the fair value of stock options on the date of grant using the Black-Scholes option pricing model. The model requires the use of numerous assumptions, many of which are highly subjective in nature. Goodwill Impairment. Although goodwill is not subject to amortization, the Company must test the carrying value for impairment at least annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. Impairment testing requires that the fair value of our reporting unit be compared to the carrying amount of its net assets, including goodwill. Our reporting unit was identified as our community bank operations. If the fair value of the reporting unit exceeds the book value, no write-down of recorded goodwill is necessary. If the fair value of a reporting unit is less than book value, an expense may be required on the Company’s books to write-down the related goodwill to the proper carrying value. Impairment testing for goodwill was completed at September 30, 2012 and no goodwill impairment was recorded. Investment Securities Impairment Valuation. Securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary. The analysis of other-than-temporary impairment requires the use of various assumptions including, but not limited to, the length of time the investment’s book value has been greater than fair value, the severity of the investment’s decline and the credit deterioration of the issuer. For debt securities, management assesses whether (a) it has the intent to sell the security and (b) it is more likely than not that it will be required to sell the security prior to its anticipated recovery. These steps are done before assessing whether the entity will recover the cost basis of the investment. In instances when a determination is made that an other-than-temporary impairment exists but the investor does not intend to sell the debt security and it is not more likely than not that it will be required to sell the debt security prior to its anticipated recovery, the other-than-temporary impairment is separated into (a) the amount of the total other-than-temporary impairment related to a decrease in cash flows expected to be collected from the debt security (the credit loss) and (b) the amount of the total other-than-temporary impairment related to all other factors. The amount of the total other-than-temporary impairment related to the credit loss is recognized in earnings. The amount of the total other-than-temporary impairment related to all other factors is recognized in other comprehensive income. Other Real Estate Owned (“OREO”). OREO includes real estate acquired through foreclosure. Real estate owned is initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell. When a property is acquired, the excess of the loan balance over fair value is charged to the allowance for loan losses. Operating results from real estate owned including rental income, operating expenses, and gains and losses realized from the sales of real estate owned are recorded as incurred. OREO is periodically reviewed to ensure that the fair value of the property supports the carrying value. Deferred Tax Assets and Liabilities. We recognize deferred tax assets and liabilities for future tax effects of temporary differences, net operating loss carry forwards and tax credits. Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not. If management determines that we may be unable to realize all or part of net deferred tax assets in the future, a direct charge to income tax expense may be required to reduce the recorded value of the net deferred tax asset to the expected realizable amount. 38 Overview The Company reported net income to common shareholders of $1.2 million for the three months ended September 30, 2012, compared to $703,000, for the same period in 2011, an increase of $500,000, or 71.1%. Basic and diluted earnings per common share after preferred stock dividends and accretion were both $0.15 for the quarter ended September 30, 2012 compared to $0.09 for the same period in 2011. Net income to common shareholders for the third quarter of 2012 was positively impacted by a $69,000 refund from the U.S. Treasury for an overpayment of dividends paid on our preferred stock issued in connection with the Small Business Lending Fund (“SBLF”) established under the Small Business Jobs Act of 2010. These refunds relate to prior period dividend rate revisions. For the same period in 2011, net income to common shareholders was adversely impacted by a $301,000 remaining discount accretion resulting from the redemption of the preferred stock issued under the U.S. Treasury TARP Capital Purchase Plan. Excluding the effect of these items, net income to common shareholders for the three months ended September 30, 2012 would have amounted to $1.1 million compared to $1.0 million for the same period in 2011, an increase of $130,000 or 12.9%.The annualized return on average assets increased to 0.71% for the three months ended September 30, 2012 as compared to 0.65% for the same period in 2011. The annualized return on average shareholders’ equity increased to 5.47% for the three month period ended September 30, 2012 as compared to 5.23% for the three month period ended September 30, 2011. The Company reported net income to common shareholders of $3.3 million for the nine months ended September 30, 2012, compared to $2.4 million, for the same period in 2011, an increase of $839,000, or 34.7%. Basic and diluted earnings per common share after preferred stock dividends and accretion were $0.41 and $0.40, respectively, for the nine months ended September 30, 2012 compared to $0.31 and $0.30, respectively, for the same period in 2011. Net income to common shareholders for the nine months ended September 30, 2012 was positively impacted by the $69,000 refund from the U.S. Treasury described above. These refunds relate to prior period dividend rate revisions. For the same period in 2011, net income to common shareholders was adversely impacted by the $301,000 remaining discount accretion described above. Excluding the effect of these items, net income to common shareholders for the nine months ended September 30, 2012 would have amounted to $3.2 million compared to $2.7 million for the same period in 2011, an increase of $469,000 or 17.2%.The annualized return on average assets increased to 0.69% for the nine months ended September 30, 2012 as compared to 0.62% for the same period in 2011. The annualized return on average shareholders’ equity increased to 5.35% for the nine month period ended September 30, 2012 as compared to 5.03% for the nine month period ended September 30, 2011. Tangible book value per common share rose to $7.58 at September 30, 2012 as compared to $7.04 at September 30, 2011, as disclosed in the Non-GAAP Financial Measures table. Net interest income increased by $96,000, or 1.5%, for the quarter ended September 30, 2012 from the same period in 2011, primarily due to an increase in average interest earning assets partially offset by a contraction in our net interest margin. On a linked quarter basis, net interest income increased by $161,000, or 2.5%, from the second quarter of 2012 also due principally to an increase in our average interest earning assets. The Company reported a net interest margin of 4.09% for the quarter ended September 30, 2012, an increase of 1 basis point when compared to the 4.08% reported for the quarter ended June 30, 2012 and a decrease of 7 basis points when compared to the 4.16% for the quarter ended September 30, 2011. The decline from last year was primarily due to the low interest rate environment as well as the timing of a portion of loan growth, which occurred in the latter part of the quarter. In addition, $31,000 of interest and late fee reversals was recorded on loans, which were transferred into non-accrual status during the quarter ended September 30, 2012. Net interest income increased by $226,000, or 1.2%, for the nine months ended September 30, 2012 compared to the same period in 2011, primarily resulting from a higher level of average interest earning assets. The Company reported a net interest margin of 4.12% for the nine months ended September 30, 2012, a decrease of 12 basis points compared to the 4.24% reported for the nine months ended September 30 30, 2011. The Company’s net interest income increased despite margin compression resulting from the maturities, prepayments or contractual repricing of loans and securities in this extended period of low interest rates. The provision for loan losses for the three months ended September 30, 2012 was $330,000, compared to a provision for loan losses of $730,000 for the corresponding 2011 period. The provision for loan losses for the nine months ended September 30, 2012 was $950,000, as compared to a provision for loan losses of $1.9 million, for the corresponding 2011 period. The decrease in our provision was primarily due to lesser allowance requirements for certain identified impaired loans. The Company’s provision considers a number of factors, including our assessment of the current state of the economy, prolonged high levels of unemployment in our market, allowances related to impaired loans and loan growth. The provision for the comparable 2011 period considered the same factors. 39 Non-interest income for the quarter ended September 30, 2012 totaled $597,000, a decrease of $221,000, or 27.0%, compared to the same period in 2011. The decrease was primarily due to $324,000 of gains on the sale of securities in 2011 compared to no security sales in 2012. Additionally, a $32,000 credit loss recorded on a pooled trust preferred security was recorded during the third quarter 2012. These decreases were partially offset by an increase in fees generated by our residential mortgage department, higher bank-owned life insurance income resulting from increased purchases of such investments in the fourth quarter of 2011 along with an increase in service fees on deposit accounts. Non-interest income for the nine months ended September 30, 2012 totaled $1.9 million, an increase of $103,000, or 5.7%, compared to the same period in 2011. The increase was due primarily to an increase in fees generated by our residential mortgage department, increases in service fees on deposit accounts, higher bank-owned life insurance income resulting from increased purchases of such investments in the fourth quarter of 2011, as well as higher gains on the sale of SBA loans. These increases were partially offset by a decrease in the gains on the sale of securities available for sale, as well as an $80,000 credit loss on a pooled trust preferred security recorded during the nine month period September 30, 2012. Non-interest expense for the quarter ended September 30, 2012 totaled $4.9 million, an increase of $80,000, or 1.7%, from the same period in 2011.This increase was primarily due to a $140,000 increase in salaries and benefits resulting from higher residential mortgage commissions, along with the hiring of additional key personnel as the Company continues to expand its lending division. These increases were partially offset by lower professional fees and occupancy and equipment expense. Non-interest expense for the nine months ended September 30, 2012 totaled $14.9 million, an increase of $507,000, or 3.5%, over the same period in 2011, due primarily to same year over year items discussed above. Total assets at September 30, 2012 were $705.1 million, an increase of 4.5% from total assets of $674.6 million at December 31, 2011. Total loans at September 30, 2012 were $555.0 million, an increase of 4.7% compared to $530.1 million at December 31, 2011.Total deposits were $577.7 million at September 30, 2012, an increase of 4.3% from total deposits of $553.9 million at December 31, 2011.Core checking deposits at September 30, 2012 increased $17.5 million, or 11.8%, when compared to year-end 2011, resulting primarily from increased business and consumer activity, while savings accounts, inclusive of money market deposits, increased 5.5%. Conversely, higher cost time deposits decreased 8.6% over this same period. The Company’s allowance for loan losses was $7.5 million at September 30, 2012 compared to $7.3 million at December 31, 2011. The allowance for loan losses as a percentage of total loans at September 30, 2012 was 1.35%, compared with 1.38% at December 31, 2011. Non-performing assets at September 30, 2012, as a percentage of total assets were 1.71%, down from 1.93% at December 31, 2011. Non-performing assets decreased to $12.0 million at September 30, 2012 as compared to $13.0 million at December 31, 2011. 40 RESULTS OF OPERATIONS The Company’s principal source of revenue is net interest income, which is the difference between interest income on earning assets and interest expense on deposits and borrowings.Interest earning assets consist primarily of loans, investment securities and Federal funds sold.Sources to fund interest-earning assets consist primarily of deposits and borrowed funds.The Company’s net income is also affected by its provision for loan losses, other income and other expenses. Other income consists primarily of service charges, commissions and fees, earnings from investment in life insurance and gains on the sale of securities, while other expenses are primarily comprised of salaries and employee benefits, occupancy costs and other operating expenses. The following table provides information on our performance ratios for the dates indicated. As of and for the Three months ended September 30, As of and for the Nine months ended September 30, Return on average assets 0.71% 0.65% 0.69% 0.62% Return on average tangible assets (1) 0.73% 0.67% 0.71% 0.64% Return on average shareholders' equity 5.47% 5.23% 5.35% 5.03% Return on average tangible shareholders' equity (1) 6.87% 6.72% 6.75% 6.50% Net interest margin 4.09% 4.16% 4.12% 4.24% Average equity to average assets 12.93% 12.49% 12.90% 12.43% Average tangible equity to average tangible assets (1) 10.57% 10.02% 10.50% 9.89% (1) The following table provides the reconciliation of non-GAAP financial measures for the dates indicated: As of and for the Three months ended September 30, As of and for the Nine months ended September 30, Net income available to common shareholders $ Effect of U.S. Treasury preferred stock refund ) - ) - Effect of accelerated portion of discount accretion - - Net income available to common shareholders excluding U.S. Treasury preferred stock refund and accelerated discount accretion $ Diluted earnings per common share $ Effect of U.S. Treasury preferred stock refund ) - ) - Effect of accelerated portion of discount accretion - - Diluted earnings per common share excluding U.S. Treasury preferred stock refund and and accelerated discount accretion $ Book value per common share $ Effect of intangible assets ) Tangible book value per common share $ Return on average assets 0.71% 0.65% 0.69% 0.62% Effect of intangible assets 0.02% 0.02% 0.02% 0.02% Return on average tangible assets 0.73% 0.67% 0.71% 0.64% Return on average equity 5.47% 5.23% 5.35% 5.03% Effect ofaverage intangible assets 1.40% 1.49% 1.40% 1.47% Return on average tangible equity 6.87% 6.72% 6.75% 6.50% Average equity to average assets 12.93% 12.49% 12.90% 12.43% Effect of intangible assets (2.36%
